Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 1 of 8 PageID #: 145




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )
          vs.                                    )    Case No. 1:19-cr-00183-SRC
                                                 )
MARCREASE DELANCE FARMER,                        )
                                                 )
                Defendant.                       )

                                              Order

       Defendant Marcrease Delance Farmer alleges that an undercover police officer violated

his constitutional rights under the Fourth Amendment by entering into and searching his car

without consent or probable cause. Docs. 35; 43; 52. Farmer further claims—that because the

undercover officer unlawfully searched his car—the Court must suppress any evidence seized

during the search. Id. The Court disagrees. The Court finds—that because the undercover

officer had reasonable grounds for suspecting that Farmer intended to sell narcotics and,

therefore, that Farmer’s car contained evidence of his intent to distribute narcotics—the

undercover officer had probable cause to search Farmer’s car.

I.     Background

       A grand jury indicted Farmer on three-counts of knowingly and intentionally distributing

fifty grams or more of a mixture or substance containing a detectable amount of

methamphetamine on August 2, 2019, August 8, 2019, and August 21, 2019 in violation of

section 841(a)(1) of the Controlled Substances Act. Farmer has filed two pretrial suppression

motions: 1) a Motion to Suppress Evidence, and 2) a Motion to Suppress Statements. Docs. 35–

36. Farmer’s Motion to Suppress Evidence seeks a court order suppressing evidence seized on



                                                1
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 2 of 8 PageID #: 146




August 21, 2019 by undercover officer Sergeant Travis Templemire. Doc. 35. Farmer orally

requested to withdraw his Motion to Suppress Statements during an evidentiary hearing. Doc.

42.

       The Court referred Farmer’s pretrial motions to United States Magistrate Judge Abbie

Crites-Leoni pursuant to 28 U.S.C. § 636(b). After an evidentiary hearing and post-hearing

briefing submissions, Judge Crites-Leoni issued a Report and Recommendation detailing her

factual findings, legal conclusions, and recommendations on Farmer’s pretrial motions. Docs.

41–45. The Report and Recommendation recommends that the Court: 1) deny [35] Farmer’s

Motion to Suppress Evidence, and 2) grant Farmer’s oral request to withdraw his [36] Motion to

Suppress Statements. Doc. 45.

       Farmer objects to Judge Crites-Leoni’s recommendation, conclusions of law, and

portions of her findings of fact. Doc. 52. The United States agrees with the Report and

Recommendation and opposes Farmer’s objections. Doc. 53.

       When a party objects to a magistrate judge’s report and recommendation, the district

judge must conduct a de novo review of the portions of the report, findings, or recommendations

to which the party objected. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”); United States v. Lothridge, 324 F.3d 599, 600

(8th Cir. 2003) (citing 28 U.S.C. § 636(b)(1)). In making its de novo determination, the Court

reviewed the entire record, including the audio recording of the September 2, 2020 evidentiary

hearing, and the video that the United States introduced as evidence at the evidentiary hearing.




                                                2
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 3 of 8 PageID #: 147




II.     Analysis

        A.       Objections to findings of fact

        Farmer objects to three specific findings of fact in Judge Crites-Leoni’s Report and

Recommendation. Doc. 52 at ¶¶ 2-4. The Court addresses Farmer’s three objections in turn.

                 1.     Distribution of narcotics finding

        First, Farmer objects to Judge Crites-Leoni’s finding that he sold or distributed narcotics

to Sergeant Templemire or a criminal information. Farmer’s first objection specifically states:

        Defendant objects to portions of the Report and Recommendation’s findings of fact
        Specifically, Defendant objects to the finding that he ever sold or distributed any
        narcotics to the Government’s witness, Sgt. Travis Templemire or a confidential
        informant.

Id. at ¶ 2.

        The United States disagrees with Farmer’s objection, and argues that that the record

clearly supports that Farmer sold and distributed narcotics to both Sergeant Templemire and a

confidential informant. Doc. 53 at pp. 2–3. The United States cites to Sergeant Templemire’s

testimony at the evidentiary hearing. Id.

        On de novo review, the Court finds that the evidence supports Judge Crites-Leoni’s

finding of fact. Sergeant Templemire’s testimony supports that Farmer sold and distributed

narcotics to him and a confidential informant on multiple occasions. Accordingly, the Court

overrules Farmer’s objection.

                 2.     Text messages and phone calls finding

        Second, “[Farmer] objects to the finding that he exchanged text messages or phone calls

with Sgt. Templemire.” Doc. 52 at ¶ 3. Farmer fails to cite to any specific facts in support of his

objection. The United States argues that the record clearly supports this finding of fact. Doc.

53 at pp. 2–4.


                                                  3
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 4 of 8 PageID #: 148




       On de novo review, the Court finds that evidence in the record supports Judge Crites-

Leoni’s finding of fact. Sergeant Templemire testified that he exchanged a number of text

messages and phone calls with Farmer. Farmer’s meeting with Sergeant Templemire in a

parking lot on August 21, 2019 also supports that Farmer and Sergeant Templemire exchanged

communications.     Accordingly, the Court overrules Farmer’s objection.

               3.      Invitation to enter car finding

       Third, Farmer objects to Judge Crites-Leoni’s finding that he invited Sergeant

Templemire into his car. Farmer’s third objection specifically states:

       Defendant further objects to the Magistrate Court’s finding that Defendant invited
       Sgt. Templemire into his vehicle on August 21, 2019. Sgt. Templemire’s testimony
       at the hearing and the Government’s Exhibit 1 (a video) did not support the finding
       that he was invited into Defendant’s vehicle. The video, which Sgt. Templemire
       alleges to be a record of the events of August 21, 2019, does not support the
       conclusion that Defendant invited Sgt. Templemire into his vehicle, or had other
       lawful reasons to enter the vehicle.

Doc. 52 at ¶ 4. The United States argues that the record clearly supports this finding of fact.

Doc. 53 at p. 4.

         On de novo review, the Court finds that evidence in the record supports that Farmer did

  invite Sergeant Templemire into his car. The video introduced by the United States at the

  evidentiary finding supports the Courts finding. On the video, Farmer says “What up?”

  shortly after coming in contact with Sergeant Templemire. Additionally, in the video, Farmer

  does not protest or object to Sergeant Templemire entering, or remaining in his car; at no time

  does Farmer tell the sergeant to leave his car. Instead, the video reveals a pleasant

  conversation lasting a few minutes, and as the encounter concludes Farmer saying: “All right

  brother.”




                                                 4
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 5 of 8 PageID #: 149




         Farmer told the sergeant to “come over” to Farmer’s car, and Farmer never objected to

  his getting in the car. The sergeant testified that he had made previous drug purchases from

  Farmer inside Farmer’s home. Sergeant Templemire also testified that Farmer invited him

  into his car, but on cross-examination conceded that Farmer did not expressly say “come into

  my car” but instead said “come over here,” and never objected to the sergeant getting into the

  car. Regardless of whether Farmer spoke the words “get into the car” or the like immediately

  before the transaction occurred, Farmer’s arranging the place and time of the transaction,

  meeting Sergeant Templemire at the appointed place and time, telling the sergeant to “come

  over here,” welcoming him into the car, and engaging in a pleasant, several-minutes-long

  conversation with him in the car show that Farmer invited the sergeant to get in the car.

  Accordingly, the Court overrules Farmer’s objection.

         Regardless of any invitation, Sergeant Templemire had probable cause—before he got

  into the car—to believe that Farmer possessed illegal drugs at that time. Sergeant Templemire

  testified that he had made undercover purchases of methamphetamine from Farmer on various

  days before the purchase on August 21, 2019, including at Farmer’s home. Doc. 42. He

  further testified that on August 20 and 21, he exchanged text messages and phone calls with

  Farmer specifically about arranging the August 21 meeting. In one of those calls, Farmer told

  Sergeant Templemire that he (Farmer) had the drugs, and then told the sergeant when and

  where to meet him (Farmer) to conduct the transaction. United States v. Horne, 4 F.3d 579,

  585 (8th Cir. 1993) (warrantless arrest of subject who arrived at location to deliver drugs and

  seizure of the drugs provided probable cause for arrest and seizure). See also United State v.

  Webster, 625 F.3d 439 (8th Cir. 2010) (when subject who sold drugs to informant on two prior

  occasions arrived to make a third sale, arrest of subject and seizure of drugs was lawful after



                                                 5
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 6 of 8 PageID #: 150




  subject arrived at the agreed location for third purchase and informant gave signal that subject

  possessed crack cocaine).

        Having reviewed the record de novo, the Court adopts the findings of fact set forth in

Judge’s Crites-Leoni’s Report and Recommendation and makes additional findings as set forth in

this Order.

        B.     Objections to conclusions of law

        Farmer asserts various objections to Judge Crites-Lenoi’s conclusions, and they all turn

on whether Sergeant Templemire had probable cause to enter and search his car. Doc. 52 at ¶¶

5–13.    First, Farmer asserts that Judge Crites-Leoni incorrectly relied on Davis. Doc. 52 at ¶

5. Farmer argues that Davis does not apply to this case because he did not invite Sergeant

Templemire into his car. Id. For example, Farmer states:

        In the case at hand, the Magistrate Court relied on two arguments. The first is that
        the Agent’s conduct did not violate Defendant’s rights under the Fourth
        Amendment when viewed in light of United States v. Davis, 646 F.2d 1298, 1301
        (8th Cir. 1981). In Davis, the defendant invited undercover officers into her home
        in order to sell them narcotics. Id. at 1301-02. The Eight Circuit concluded that the
        officers’ home-entry under those circumstances was not a Fourth Amendment
        violation. Id. However, in the case at hand, Defendant never invited Sgt.
        Templemire into his car.

Id. The United States argues that Davis applies in that the Eighth Circuit’s holding that a

purchase of drugs by a law enforcement officer acting as undercover agent is not a search or

seizure under the Fourth Amendment. Doc. 53 at pp. 5–6.

        On de novo review, the Court concludes that Davis applies. The Davis court stated that

the “crucial element in deciding issues like the one presented here is . . . whether the illegal

activity that took place on the premises was known by the party extending the invitation to

enter.” Id. at 1301. As explained above, the evidence shows that Farmer invited Sergeant

Templemire to enter his car, and that Farmer arranged the place and time to meet to sell drugs to


                                                  6
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 7 of 8 PageID #: 151




Sergeant Templemire, in other words, that the person extending the invitation to enter knew of—

and here, expressly arranged—the illegal activity. Id.

       Farmer’s Davis objection misses the mark for another reason. Judge Crites-Leoni states

that “[t]he facts in Davis are similar to the instant case in that undercover DEA agents

accompanied by an informant went to Davis’ residence to purchase methamphetamine from

Davis.” Doc. 45 at p. 4. Judge Crites-Leoni’s conclusion relies on Davis for the proposition

that “a purchase of drugs by a law enforcement officer acting as an undercover agent is not a

search or seizure under the Fourth Amendment.” Doc. 45 at p. 4.; Davis at 1301.

       Second, Farmer objects to both the finding that he previously sold narcotics to Sergeant

Templemire, and that he had text and phone communications with Sergeant Templemire about

arranging a drug transaction. Doc. 52 at ¶¶ 6–12. For example, Farmer states:

       The Magistrate Court further concluded, based upon United States v. Horne, 4 F.3d
       579, 585 (8th Cir. 1993), that regardless of an invitation, or not, to enter the vehicle,
       the sergeant was authorized to search Defendant’s vehicle because of his conclusion
       that Defendant arrived at the scene to sell narcotics. The evidentiary hearing,
       however, does not support such a conclusion. Defendant objects to any assertions
       that he previously sold narcotics to Sgt. Templemire, and that he had text or
       telephonic communications with Sgt. Templemire to arrange an alleged drug
       transaction.

Doc. 52 at ¶ 6. As explained above, the evidence supports the conclusion that Sergeant

Templemire had probable cause to search the car because he had made undercover purchases of

methamphetamine from Farmer on various days before the purchase on August 21, 2019,

including at Farmer’s home, and that on August 20 and 21, he exchanged text messages and

phone calls with Farmer to arrange the August 21 meeting, and in one of those calls, Farmer told

him that he (Farmer) had the drugs, and then told the sergeant when and where to meet Farmer to

conduct the transaction. Based on the Court’s de novo review of the evidence and the law,




                                                  7
Case: 1:19-cr-00183-SRC-ACL Doc. #: 56 Filed: 02/03/21 Page: 8 of 8 PageID #: 152




Judge Crites-Leoni correctly concluded that no grounds for suppression exist. Doc. 45 at pp. 3–

5.

III.       Conclusion

       The Court sustains, adopts, and incorporates United States Magistrate Judge Abbie

Crites-Leoni’s [45] Report and Recommendation and makes additional findings and conclusions

as set forth above.

       Accordingly, the Court denies Defendant Marcrease Delance Farmer’s [35] Motion to

Suppress Evidence, and grants Defendant Marcrease Delance Farmer’s oral request to withdraw

his [36] Motion to Suppress Statements.


       Dated this 3rd day of February 2021.

                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                               8
